
	
		I
		111th CONGRESS
		1st Session
		H. R. 4229
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Ms. Bean (for herself
			 and Mrs. Capito) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of
		  1974 to ensure that borrowers under federally related mortgage loans have an
		  opportunity to inspect closing documents.
	
	
		1.Short titleThis Act may be cited as the
			 Borrowers' Right to Inspect Closing
			 Documents Act of 2009.
		2.Furnishing of
			 closing documents to borrowerSection 4 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2603) is amended by striking subsection (b)
			 and inserting the following new subsection:
			
				(b)Furnishing of
				closing documents to borrower three days before settlement
					(1)Lender
				responsibilitiesThe lender
				shall furnish to the person conducting the settlement (in this subsection
				referred to as the settlement agent), at least four business
				days before the scheduled date of settlement, the completed promissory note,
				deed of trust or other mortgage instrument, as the case may be, all items that
				are needed to complete the uniform settlement statement, the final
				Truth-in-Lending Act disclosure, and the final closing instructions.
					(2)Furnishing of
				closing documents to borrowers
						(A)RequirementExcept as provided in paragraphs (3) and
				(4), the settlement agent shall furnish to the borrower, at least three
				business days preceding the scheduled date of settlement and using the method
				selected by the borrower pursuant to subparagraph (B) of this paragraph—
							(i)the completed
				documents set forth in paragraph (1), except for the final closing
				instructions, and
							(ii)the completed
				uniform settlement statement,
							as
				long as the lender has timely provided the requisite items and documents to the
				settlement agent. The settlement agent shall not be responsible for the
				lender’s failure to comply with paragraph (1).(B)Methods of
				furnishing documentsThe borrower may select to have the
				documents required under subparagraph (A) furnished by—
							(i)electronic mail, subject to the Electronic
				Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.);
							(ii)telephone
				facsimile machine; or
							(iii)making the
				documents available for personal inspection at the office of the settlement
				agent and providing a copy of the documents to the borrower to retain.
							(3)Corrections
						(A)In
				generalNotwithstanding any
				provision of paragraph (2) to the contrary, the settlement agent may make
				corrections to the uniform settlement statement and any related documents prior
				to the scheduled date of settlement, if—
							(i)an
				update of the title search and examination of the prospective mortgaged
				property reveals any defects, liens, encumbrances, or other matters not
				discovered in previous searches;
							(ii)subject to the
				lender’s approval, the borrower’s inspection of the prospective mortgaged
				property requires financial adjustments;
							(iii)the borrower and
				lender agree to make material changes to the loan transaction; or
							(iv)any other
				permissible corrections, as identified by regulation by the Secretary, are
				made.
							(B)TimingThe requirement under paragraph (2) to
				provide completed documents and the completed settlement statement at least
				three business days before settlement shall not apply to any uniform settlement
				statement and related documents corrected pursuant to subparagraph (A) of this
				paragraph.
						(4)Exemption by
				SecretaryThe Secretary may
				exempt from the requirements of this subsection the following
				settlements:
						(A)Settlements
				occurring in localities where the final settlement statement is not customarily
				provided at or before the date of settlement.
						(B)Settlements under
				which compliance with the requirements of this subsection is
				impractical.
						.
		
